PER CURIAM.
By this appeal from a judgment in favor of defendants in this automobile accident case, appellant-plaintiff contends that the trial court erred in two respects, viz.: (1) By failing to direct a verdict in his favor on the question of liability, and (2) By permitting counsel for one of the defendants, over plaintiff’s objection, to read from an instrument not introduced in evidence and without allowing plaintiff’s counsel to examine same, the purpose being to impeach or refresh a witness’ memory.
A full review of the evidence convinces us that a factual issue as to the question of negligence on the part of defendants was properly submitted to the jury by the trial judge and thus the trial judge did not err in denying plaintiff’s motion for a directed verdict, and post trial motions. As to the second point on appeal, although the trial judge might well have erred in failing to permit plaintiff’s counsel to examine the subject instrument, the error was not of such consequence that a new trial must be ordered, and in light of the entire proceedings, any error in this respect falls within the harmless error doctrine.
Affirmed.
WIGGINTON, Acting C. J., RAWLS, J., and GOODFRIEND, SAM, Associate Judge, concur.